April 12, 2012 Securities and Exchange Commission Via EDGAR Re: Principal Funds, Inc. File Nos. 033-59474, 811-07572 Interactive data files for previous 497 filing Pursuant to Rule 497 under the Securities Act of 1933, as amended, Principal Funds, Inc. (“the Registrant”) is filing interactive data files that relate to the supplement the Registrant filed on April 9, 2012 (SEC Accession No. 0000898745-12-000298) and now is incorporating by reference. Exhibit No. Ex-101.INS Ex-101.SCH Ex-101.CAL Ex-101.DEF Ex-101.LAB Ex-101.PRE Exhibits XBRL Instance Document XBRL Taxonomy Extension Schema Document XBRL Taxonomy Extension Calculations Linkbase Document XBRL Taxonomy Extension Definition Linkbase Document XBRL Taxonomy Extension Labels Linkbase Document XBRL Taxonomy Extension Presentation Linkbase Document
